Exhibit 99.1 Great Elm Capital Corp. Announces 2016 Financial Results Boston, March 29, 2017 – Great Elm Capital Corp. (“we”, “us”, “our” or “GECC”), (NASDAQ: GECC), today announced its financial results for the quarter ended December 31, 2016 and filed its annual report on Form 10-K with the U.S. Securities and Exchange Commission. FINANCIAL HIGHLIGHTS ▪ Net investment income (“NII”) for the period ended December 31, 2016 was $5,000. Excluding one-time merger and formation transaction-related professional fees, NII for the period ended December 31, 2016 was $3.5 million, or $0.28 per share, which was significantly in excess of our declared distribution of $0.166 per share for the same period (approximately 1.7x distribution coverage). ▪ Beginning in January 2017, monthly distributions were declared at $0.083 per share for the first quarter. In March, the Board of Directors declared a monthly distribution of $0.083 per share for the second quarter of 2017. ▪ Net assets on December 31, 2016 were approximately $173.0 million. Net asset value (“NAV”) per share at December 31, 2016 was $13.52 as compared to $14.41 per share on November 3, 2016, the day of the merger closing. The decrease in NAV per share is primarily driven by unrealized mark-to-market adjustments of the carrying value of the portfolio. We had a $0.3 million realized net gain on portfolio investments that were monetized during the period ended December 31, 2016 and net unrealized depreciation of investments of approximately $13.5 million, or approximately ($1.05) per share. ▪ During the period ended December 31, 2016, we purchased 98,172 shares of our stock through our stock buyback program at an average price of $10.73, utilizing $1.1 million of our $50.0 million buyback program. From the commencement of the stock buyback program through March 24, 2017, we purchased 338,306 shares at a weighted average price of $11.18 per share, resulting in $3.8 million of cumulative cash paid to repurchase shares. ▪ During the period ended December 31, 2016, we invested $42.5 million across eight portfolio companies (1), including three new portfolio investments. During the period ended December 31, 2016, we monetized $41.7 million across 16 portfolio companies (2) (in part or in full), including the complete exit of six of the legacy Full Circle portfolio investments at a net gain. “In reflecting on our first quarter managing GECC, we are pleased with the current state of our portfolio, with the investments we have made and with our ability to monetize the legacy Full Circle portfolio at a much quicker rate than we had anticipated. Furthermore, we see significant upside potential in the portfolio today across a number of catalyst-driven investments, which we believe will allow us to grow both NAV per share and our distributions.” said Peter A. Reed, Chief Executive Officer of GECC. PORTFOLIO AND INVESTMENT ACTIVITY As of December 31, 2016, we had investments in debt instruments of 21 companies, totaling $154.2 million. Debt investments represented 99.7% of invested capital, as of December 31, 2016, with 91.8% of invested capital allocated to first lien and/or senior secured debt instruments and 7.9% of invested capital in unsecured debt obligations. We also had equity investments in five companies, totaling approximately $0.5 million.
